Exhibit 10.95

 

CONFIDENTIAL SEPARATION, WAIVER, AND RELEASE AGREEMENT

 

This Separation, Waiver, and Release Agreement (“Agreement”) is entered into by
and between Royal Hawaiian Orchards, L.P. (“Royal Hawaiian”) and Bruce Clarke
(“Mr. Clarke”) (collectively, the “Parties”; individually, a “Party”) and
concerns the waiver and release of any possible dispute arising from, in
connection with, or relating to Mr. Clarke’s hiring, employment, and/or
separation from employment with Royal Hawaiian.

 

R E C I T A L S

 

WHEREAS, Mr. Clarke is employed by Royal Hawaiian;

 

WHEREAS, Mr. Clarke is paid a yearly salary of $200,000;

 

WHEREAS, Mr. Clarke will be separated from employment on December 11, 2012;

 

WHEREAS, Mr. Clarke represents that neither he nor anyone acting on his behalf
has filed any claim for wrongful termination, any charge of discrimination, or
any complaint of unlawful conduct with any court or administrative agency; and

 

WHEREAS, the Parties wish to resolve and settle any possible difference,
dispute, and/or claim arising from, in connection with, or relating to
Mr. Clarke’s hiring, employment, and/or separation from employment with Royal
Hawaiian in a mutually beneficial manner;

 

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement, the Parties agree as follows:

 

1.                                      Consideration.  Upon receipt of an
original of this Agreement fully executed by Mr. Clarke, Royal Hawaiian shall
cause to be paid to Mr. Clarke the following consideration:  $50,000 less
applicable taxes (“Separation Pay”) and payment of the employer’s portion of his
health insurance premiums for the months of January, February, and March 2013.

 

The Separation Pay shall be provided in a single payment wire deposited into the
payroll account used for direct deposit of Mr. Clarke’s paycheck on the day
after the expiration of the seven-day revocation period set forth below.  The
healthcare insurance premium payments will be made as they come due, provided
Mr. Clarke has delivered to Royal Hawaiian a fully executed copy of this
Agreement by that time.

 

2.                                      Tax Consequences of the Consideration. 
The Parties understand and acknowledge that the allocation of the consideration
as set forth in Paragraph 1 of this Agreement was agreed upon following
arm’s-length negotiations.  Mr. Clarke agrees that, other than normal payroll
taxes, Royal Hawaiian is not liable, either jointly with his or severally, for
the payment of any tax assessed against Mr. Clarke in connection with this
Agreement.  Rather, Mr. Clarke agrees that any such taxes shall be his sole
responsibility.  Mr. Clarke agrees that, in the event that any taxes, penalties,
or liabilities of any kind are assessed against or incurred by Royal Hawaiian,
by reason of the payments described in Paragraph 1, Mr. Clarke will defend, hold
harmless, and indemnify Royal Hawaiian for that portion of said taxes assessed
against Royal Hawaiian.  Nothing contained herein shall be construed or relied
upon as any advice or opinion by or on behalf of Royal Hawaiian regarding the
tax treatment of the payments described in Paragraph 1 of this Agreement, and
Mr. Clarke hereby expressly acknowledges that he will rely solely on his own
accountants, attorneys, or advisors for such advice or opinion.  Mr. Clarke
further acknowledges that Royal Hawaiian will file with the Internal Revenue
Service Forms 1099 Misc. in connection with the consideration amounts not
subject to W-2 withholding.

 

1

--------------------------------------------------------------------------------


 

3.                                      Mutual No Admission.  Mr. Clarke and
Royal Hawaiian each acknowledges that this Agreement does not constitute, and
shall not be construed as, an admission by either Mr. Clarke or Royal Hawaiian
of any unlawful or inappropriate acts arising from, in connection with, or
relating to Mr. Clarke’s hiring, employment, and separation from employment with
Royal Hawaiian.  Royal Hawaiian does not admit, and specifically denies, any
wrongdoing, liability, or culpability arising from, in connection with, or
relating to Mr. Clarke’s employment with Royal Hawaiian.  Mr. Clarke does not
admit, and specifically denies, any wrongdoing, liability, or culpability
arising from, in connection with, or relating to his employment with Royal
Hawaiian

 

4.                                      Mutual General Waiver and Release.  It
is mutually agreed that Mr. Clarke and Royal Hawaiian each hereby irrevocably
and unconditionally waives and releases the other from any and all claims,
demands, charges, complaints, liabilities, obligations, actions, causes of
action, suits, costs, expenses, losses, attorneys’ fees, and damages of any
nature whatsoever, known or unknown, for relief of any nature at law or in
equity, which either Mr. Clarke or Royal Hawaiian now has, owns or holds, or
which he or it at any time heretofore had, owned or held, or claimed to have
had, owned or held against the other.

 

Royal Hawaiian hereby irrevocably and unconditionally releases, acquits, waives,
and forever discharges Mr. Clarke from all claims, including but not limited to
any claims in law, equity, contract, tort, any claims under the Hawaii
Constitution any other claims, causes of action, charges, complaints,
obligations, costs, losses, damages, injuries, attorney’s fees, and other legal
responsibilities, of any form whatsoever, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent.  Thus, Royal Hawaiian expressly waives any
possible claim or argument that a general release does not extend to claims
which a creditor does not know or suspect to exist in his, her, or its favor at
the time of executing the release, which if known by him, her, or it would have
materially affected his or her settlement with the debtor.

 

Mr. Clarke hereby irrevocably and unconditionally releases, acquits, waives, and
forever discharges Royal Hawaiian together with, as applicable, its present,
past, or future directors, officers, employees, agents, attorneys, assigns,
successors, affiliates and insurers, from any and all claims, demands, charges,
complaints, liabilities, obligations, actions, causes of action, suits, costs,
expenses, losses, attorneys’ fees, and damages of any nature whatsoever, known
or unknown, for relief of any nature at law or in equity, which Mr. Clarke now
has, owns or holds, or which he at any time heretofore had, owned or held, or
claimed to have had, owned or held against Royal Hawaiian, including, but in no
way limited to any claim under Title VII of the Civil Rights Act of 1964, as
amended (“Title VII”); 42 U.S.C. §1981; the Americans With Disabilities Act
(“ADA”); the Family and Medical Leave Act (“FMLA”); the Employee Retirement
Income Security Act (“ERISA”); the Age Discrimination in Employment Act; claims
of unlawful discrimination or retaliation under the Hawaii Fair Employment
Practices law, Haw. Rev. Stat. Chapter 378; all laws relating to violation of
public policy, retaliation, or interference with legal rights, including without
limitation, retaliation or interference with the right to file or pursue a claim
for workers’ compensation benefits; any and all other employment or
discrimination laws; whistleblower claims; qui tam claims, any tort, fraud or
constitutional claims; and any breach of contract or implied contract claims or
claims of promissory estoppel, or actions sounding in negligence.  It is agreed
that this is a general waiver and release and is to

 

2

--------------------------------------------------------------------------------


 

be broadly construed as a waiver and release of all claims; provided that,
notwithstanding the foregoing, this Paragraph expressly does not include a
waiver and release of any claims that cannot be released by law.  Mr. Clarke
acknowledges that he may subsequently discover facts in addition to, or
different from, those that he now knows or believes to be true with respect to
his employment with Royal Hawaiian, and that he may have sustained, or may yet
sustain, damages, costs, or expenses that are presently unknown and that relate
to his employment with Royal Hawaiian.  Mr. Clarke acknowledges, however, that
the Parties have entered into this Agreement in light of that situation.  To the
extent allowed by law, Mr. Clarke waives any and all rights that he may have
under any state or federal statute or common law principle that would otherwise
limit the effect of this Agreement to claims known or suspected as of the date
of his execution of this Agreement.

 

The general release set forth in this Paragraph does not limit Mr. Clarke’s
right to file or participate in an investigative proceeding of any federal,
state, or local governmental agency.  However, the consideration provided to
Mr. Clarke pursuant to the Agreement shall be the sole relief provided to
Mr. Clarke for the claims that are released herein and Mr. Clarke will not be
entitled to recover and agrees to waive any monetary benefits or recovery
against Royal Hawaiian in connection with any such proceeding without regard to
who has initiated that proceeding.

 

This Release is understood to be mutual and binding on both Mr. Clarke and Royal
Hawaiian and is understood to be a mutual release.

 

5.                                      Older Workers Benefit Protection Act
Notice.  The following is required by the Older Workers Benefit Protection Act
(“OWBPA”):

 

a.                                      Legal Advice, Express Waiver of Age
Discrimination Claims, and 21-Day Review Period.  You are advised to consult
with an attorney prior to executing this Agreement.  You are further advised
that this Agreement specifically refers to rights and claims arising under the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.  You
acknowledge that you have up to 21 days from the date that this agreement is
delivered to you to accept the terms of this Agreement, although you may accept
it at any time within those 21 days.  If you wish to accept the Agreement prior
to the expiration of the 21 days, you will need to indicate your voluntary
waiver of the 21-day review period by signing in the space indicated below.

 

b.                                      Seven-Day Revocation Period.  Pursuant
to the OWBPA, you will have an additional seven days from the signing of this
agreement in which to revoke your acceptance of this Agreement, as it pertains
to waiver of ADEA claims.  Your waiver and release of ADEA claims will not
become effective until expiration of the seven-day revocation period.  To
revoke, you must send to Dennis Simonis at Royal Hawaiian a written statement of
revocation.  In the event that you timely exercise your right of revocation, you
agree that your separation compensation benefit will be reduced by fifteen
percent (15%), which represents that portion of the consideration of this
Agreement fairly attributable to your waiver of ADEA claims.  In the event of
revocation, all other terms and conditions of this Agreement will remain in
effect.  Your waiver and release, as it pertains to all other rights and claims,
will remain binding.

 

3

--------------------------------------------------------------------------------


 

6.                                      Confidentiality.  The Parties shall keep
strictly confidential this Agreement and shall not communicate to third parties
information concerning its content, except as provided herein.

 

a.                                      A Party may disclose the contents of
this Agreement for purposes of seeking advice from professional tax advisors or
legal counsel for purposes of compliance with legal obligations; and

 

b.                                      A Party may disclose the contents of
this Agreement in an arbitration or civil action to enforce this Agreement.

 

7.                                      Non-Disparagement:  The Parties shall
not at any time disparage, malign, criticize, defame, deride, or negatively
comment upon any other Party to this Agreement, or about any Party’s businesses,
services, products, policies, or practices.  The Parties acknowledge and agree
that this non-disparagement provision is a material part of the consideration
for this Agreement.  The Parties further acknowledge and agree that any
violation or threatened violation of this provision may cause irreparable harm
and may entitle the disparaged Party to injunctive relief in addition to all
legal remedies.

 

8.                                      Personnel Records:  If contacted by an
employer or prospective employer of Mr. Clarke, Royal Hawaiian shall respond to
any inquiries about Mr. Clarke’s employment by confirming only his former
position, dates of employment, and compensation.

 

9.                                      Cooperation: For a period of 30 days
from the date of termination, Mr. Clarke shall reasonably cooperate with Royal
Hawaiian management in the transition of incomplete projects or open business
issues, maintaining reasonable availability by e-mail or telephone.

 

10.                               Waiver of Reinstatement.  Mr. Clarke agrees
that he will not be employed or reemployed by Royal Hawaiian, that he will not
apply for employment with Royal Hawaiian, and that he specifically waives any
right to reinstatement or consideration for reemployment in the future. 
Mr. Clarke recognizes and confirms that enforcement of this Paragraph shall not
be asserted or construed as unlawful retaliation.

 

11.                               Arbitration.  Any and all disputes between the
Parties regarding the interpretation, enforcement, or performance of this
Agreement shall be resolved by binding, confidential arbitration governed by the
applicable rules of the American Arbitration Association, then in effect or as
otherwise agreed to by the Parties.

 

12.                               Governing Law.  This Agreement shall in all
respects be interpreted, enforced, and governed under the laws of the State of
Hawaii.

 

13.                               Changes to Agreement:  The Agreement may not
be altered, amended, modified, or otherwise changed except by a writing executed
by all parties hereto.

 

14.                               No Waiver.  No waiver of any term or condition
contained in this Agreement shall be effective unless made or confirmed in
writing by the person or entity alleged to have waived the right.  Unless that
writing expressly states otherwise, no such waiver shall be construed as a
waiver of a subsequent breach or failure of the same term or condition or a
waiver of any other term or condition contained in this Agreement.

 

4

--------------------------------------------------------------------------------


 

15.                               Entire Agreement.  This Agreement sets forth
the entire agreement between the Parties, and fully supersedes any and all prior
agreements or understandings between them pertaining to the subject matter of
this Agreement.  It is agreed that this Agreement may be modified only by a
subsequent written agreement executed by both Parties.

 

16.                               Severability.  Should any portion of this
Agreement be declared or determined to be illegal, invalid, or unenforceable,
the validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal, invalid, or unenforceable part, term, or provision
shall be deemed not to be a part of this Agreement.

 

17.                               Costs and Fees.  Each Party shall bear their
own costs and expenses including, but not limited to, attorney’s fees.

 

18.                               Representations:  Each Party acknowledges that
he/it has made no representations, either expressed or implied, of any kind or
nature to any other Party hereto, except as specifically set forth in the
Agreement.

 

19.                               Signatures.  Electronically transmitted
executed copies of this Agreement shall be binding and effective for all
purposes.  Facsimile signatures on documents shall have the same force and
effect as original signatures.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same binding Agreement.

 

IN WITNESS WHEREOF the Parties have voluntarily executed this Agreement.  By
executing this Agreement, each Party stipulates, agrees, and warrants as
follows:

 

a.                                      that the terms of this Agreement are
reasonable;

 

b.                                      that the person executing this Agreement
has carefully read and understands all of the provisions of this Agreement and
is voluntarily entering into this Agreement;

 

c.                                       that the person executing this
Agreement will not challenge or contest in any way the capacity or authority of
any Party hereto to enter into this Agreement; and

 

d.                                      that the person executing this Agreement
has the necessary and appropriate authority and capacity to execute this
Agreement and to make this Agreement fully binding upon and enforceable against
himself or the entity he represents.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

UNDERSTOOD, AGREED, AND CONTRACTUALLY BOUND:

 

PURSUANT TO 29 C.F.R. § 1625.22(e)(6), I HEREBY KNOWINGLY AND VOLUNTARILY WAIVE
THE 21-DAY PRE-EXECUTION CONSIDERATION PERIOD SET FORTH IN 29 U.S.C. §
626(f)(1)(F)(i)

 

 

 

 

 

 

 

 

BRUCE CLARKE

BRUCE CLARKE

 

 

 

 

 

 

 

/s/ Bruce Clarke

/s/ Bruce Clarke

 

BRUCE CLARKE

BRUCE CLARKE

 

 

 

 

Date:

December 14, 2012

Date:

December 14, 2012

 

 

 

 

 

 

 

 

 

ROYAL HAWAIIAN ORCHARDS, L.P.

 

 

 

 

 

 

 

 

/s/ Dennis J. Simonis

 

 

 

 

 

 

 

 

Name:

Dennis J. Simonis

 

 

Title:

President-Royal Hawaiian Resources, Inc.

 

 

 

Its General Partner

 

 

 

 

 

 

Date:

December 14, 2012

 

 

 

6

--------------------------------------------------------------------------------